Harry E. Schirick, J.
This is an application for a temporary injunction restraining the defendant from continuing in the employ of Industrial Electronics Corporation or of any concern engaged in the same line of business as the plaintiff.
The plaintiff is engaged in the business of manufacturing and distributing incandescent and fluorescent lamps. It sells a specialized product known to the trade as ‘ ‘ guaranteed long-life lamps,” not to the wholesale or retail merchant trade but directly to its customers. These consist mainly of large industrial and commercial clients. Plaintiff maintains a specialized sales organization. Its sales representatives are trained by it, given exclusive territory and a large degree of autonomy in the conduct of their affairs.
*626The defendant was first employed by the plaintiff ás a sales representative in the year 1944. He received from his predecessor in the territory assigned to him a list of customers previously served. During the period of his employment the defendant continued to serve these customers, as well as new ones developed by him over the years.
Specialized sales techniques have been developed by the plaintiff. Sales meetings and conferences are periodically held and in the course of these the experiences of various sales representatives covering different territories are exchanged. Because of plaintiff’s standing in the industry the customer lists available to its salesmen are most complete and comprehensive.
On April 28, 1956 a written contract of employment was executed by the plaintiff and the defendant. Paragraph 11 thereof provides as follows: ‘1 The parties recognize that the Sales Bepresentative, through his association with the business of the Company, has come into possession of important information and knowledge of the Company’s business, including customers lists, or that he may be expected to do so in the future, and the Sales Bepresentative agrees that such information and customers lists are of a secret and confidential nature. The Sales Bepresentative will, under no circumstances, make any such information or knowledge available to any individual, firm or corporation other than the Company. The Sales Bepresentative further agrees that during the term of his employment hereunder and for a period of one (1) year after the termination thereof for any reason whatsoever he will not in any way, directly or indirectly, solicit, divert, take away or attempt to solicit, divert or take away any of the present customers of the Company or any customers of the Company who shall become such during the term of his employment, or seek to cause any such customer to refrain from patronizing the Company or assist any other person or persons so to do during the same period. The Sales Bepresentative further agrees that during the period of one (1) year following the termination of his employment hereunder for any cause whatsoever, he will not within the territory assigned to him at such termination and any other territory which may have been assigned to him prior to such termination become employed by, or active on behalf of, any person, firm or corporation engaged in the business of selling or distributing any of the products sold by the Company during the course of his employment, and that he will not in any way engage in competition with the Company within said territory. ’ ’
*627On May 8, 1958 the defendant left plaintiff’s employ to accept a position with Industrial Electronics Corporation, a competitor of the plaintiff. The papers show that in his new employment the defendant has solicited certain customers whom he had previously served while in plaintiff’s employ.
Under the circumstances disclosed in the moving papers a court of equity will grant injunctive relief (Foster v. White, 248 App. Div. 451, affd. 273 N. Y. 596; McCall Co. v. Wright, 198 N. Y. 143).
Conduct such as is here shown will be enjoined even in the absence of a specific restrictive covenant in a contract (Town $ Country House & Home Service v. Newbery, 3 N Y 2d 554).
The motion is granted. Bond fixed in the sum of $1,000.